Citation Nr: 1525711	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for left lower extremity radiculopathy.

2.  Entitlement to service connection for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Travis Barrick Esq.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1973 to October 1973 and from October 1976 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets any additional delay, the issues of entitlement to service connection for right and left lower extremity radiculopathy must be remanded for further development.  

An August 2010 rating decision granted the Veteran service connection for degenerative disc and joint disease, lumbar spine with old compression fractures T-11 and L3 under DC 5235-5242, and assigned a 20 percent disability rating.  Based on February 2011 and August 2011 VA examination reports, the AOJ determined that there was never any previous diagnosis of compression fracture on the L3 disc in service.  As a result, in a November 2011 rating decision, the AOJ recharacterized the Veteran's service-connected disability from degenerative disc and joint disease, lumbar spine with old compression fractures T-11 and L3 to thoracic spondylosis with loss of height of the inferior endplate T-11, residuals of old compression deformity.  The 20 percent disability rating remained unchanged.  Thereafter, a May 2013 rating decision determined that the November 2011 rating decision that severed degenerative disc and joint disease, lumbar spine with old compression fractures T-11 and L3, contained clear and unmistakable error because it had not afforded the Veteran appropriate due process for severance, and the AOJ therefore restored it effective May 2010.  However, the rating action did propose to sever service connection for degenerative disc and joint disease of the lumbar spine and L3 disability.

Correspondence dated November 15, 2013, notified the Veteran of the clear and unmistakable error found in the November 2011 rating decision, and informed the Veteran that he would receive a separate letter about a proposal to sever service connection for degenerative disc and joint disease, lumbar spine with old compression fractures T-11 and L3 and continue service connection for thoracic spondylosis with loss of height of the inferior endplate T-11, residuals of old compression deformity.  Upon review of the claims file, there is no evidence that the separate letter with a proposal to sever service connection for degenerative disc and joint disease, lumbar spine with old compression fractures T-11 and L3 was ever sent to the Veteran.  There is no copy of such a letter in the claims file, and no correspondence from the Veteran or his representative regarding a proposal to sever.  Absent evidence that the Veteran was sent a proposal to sever letter, the Board is unable to adjudicate the pending claims on appeal.  More specifically, a preliminary review of the evidence shows that the disabilities claimed on appeal may be due to residuals of a L3 fracture and other lumbar disability, which is the subject of the proposed severance of service connection.  As the current claims for service connection for left and right lower extremity radiculopathy are dependent on whether the Veteran is service connected for the L3 compression fracture and other lumbar disability, the claims are found to be inextricably intertwined with the issue of severance.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, upon remand, the AOJ should either associate any prior notice of proposal to sever sent to the Veteran and any subsequent implementing rating decision with the claims file, OR send the Veteran the notice of proposal to sever it was indicated he would receive per the November 15, 2013, correspondence.  Thereafter, following any additional adjudication of the issue of severance, the RO should readjudicate the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should either associate any prior notice of proposal to sever service connection for degenerative disc and joint disease, lumbar spine with old compression fractures T-11 and L3 that was sent to the Veteran and any subsequent implementing rating decision with the claims file, OR send the Veteran a notice of proposal to sever service connection for degenerative disc and joint disease, lumbar spine with old compression fractures T-11 and L3 as indicated in the correspondence dated November 15, 2013.

2.  Thereafter, following any additional adjudication of the issue of severance, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and the Veteran should thereafter be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




